
	
		II
		110th CONGRESS
		1st Session
		S. 110
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Reid (for
			 Mr. Inouye) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To allow the psychiatric or psychological
		  examinations required under chapter 313 of title 18, United States Code,
		  relating to offenders with mental disease or defect, to be conducted by a
		  clinical social worker.
	
	
		1.Short titleThis Act may be cited as the
			 Psychiatric and Psychological
			 Examinations Act of 2007.
		2.Examinations by clinical social
			 workersSection 4247(b) of
			 title 18, United States Code, is amended, in the first sentence, by striking
			 psychiatrist or psychologist and inserting psychiatrist,
			 psychologist, or clinical social worker.
		
